DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2010/0068074 to Shimada et al. (Shimada hereinafter).
Regarding claim 1, Shimada teaches a displacement control valve (1) comprising a valve housing (12) including a first chamber (12h) formed between discharge paths (Pd, Pc1) for discharging fluid from a discharge chamber (4) to a control chamber (3) for controlling a volume of discharged fluid, a second chamber (16) formed between inlet paths (Ps, Pc2), and a third chamber (12b) opposed to the second chamber across the first chamber, a valve body (10c, 10d, 13) that is reciprocated to open and close the discharge paths in the first chamber, and a solenoid (10) configured to apply electromagnetic force to the valve body in a closing direction of the first valve part (paragraph 48).  Shimada further teaches that the displacement control valve has a spool valve structure (13) comprising a spool valve part (15b) formed on an external circumference of the valve body and a spool seating part (12m) formed on an internal circumference of the valve housing and that is opened when the first valve is closed and vice versa to control the rate of flow between the control chamber and the inlet chamber.
Regarding claim 2, Shimada teaches a step (12n) comprising a large diameter part (12j), a smaller diameter part (12m) and a radially extending part (12n) therebetween and a step on the spool valve part ( with a smaller diameter part (15b), a larger diameter part (15) and a radially extending part (15c) therebetween.
Regarding claims 3 and 4, the noted parts are perpendicular as shown in Fig. 4 of Shimada.
Regarding claim 5, the smaller diameter part of the spool seating part and the larger diameter part of the spool valve part are configured to be radially overlapped with each other when the solenoid is not energized.
Regarding claim 6, Shimada teaches that the spool valve structure forms a throttle valve (as described e.g. in paragraph 7).
Regarding claims 7, 10, 12, 14, 16, and 18, Shimada teaches a fourth chamber (center section of 12i accommodating valve spool 13) between the first and second chambers.
Regarding claim 8, Shimada teaches through holes for the third chamber (12f) and the fourth chamber (12i).
Regarding claim 9, Shimada teaches a through hole (12h) between the third and fourth chambers.
Regarding claims 11, 13, 15, 17 and 19, Shimada teaches through holes for the third chamber (12f) and the fourth chamber (12i), and separation (by 13e) between the third and fourth chamber. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8 November 2021